Citation Nr: 9928546	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's granddaughter, veteran's daughter, and C. 
C.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a back injury.

Following a hearing before a Traveling Member of the Board in 
June 1999, the veteran submitted additional evidence 
consisting of a photocopy from a medical dictionary of the 
definition of neurasthenia, and an April 1999 statement from 
the Department of Health and Human Services.  The veteran 
also submitted a statement waiving RO consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
current back condition and an incident of service has not 
been presented.



CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that it appears that 
the veteran's original claims folder has been lost.  The RO 
has attempted to rebuild the veteran's claims folder; 
however, the veteran's service medical records have not been 
located.  The Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 
1 Vet. App. 365, 367 (1991).  

Factual Background

A record compiled by the Office of the Surgeon General, 
Department of the Army, from hospital admission cards for the 
year 1943 reflects the veteran was admitted in May 1943 with 
a medical diagnosis of psychoneurosis of an unspecified type.  
Neurasthenia was noted as an associated disease.  The record 
reflects the condition was not incurred in the line of duty 
and existed prior to entry in the service.  

Private treatment records dated from January 1974 to November 
1996 reflect the veteran was treated for vision problems, 
hearing loss, right shoulder pain, epigastric pain, back 
pain, knee pain, chest pain, development of bilateral 
reticulonodular infiltrates, and prostatic hypertrophy.  
Minimal degenerative changes of the right knee were noted in 
a June 1981 radiographic report.  An October 1983 
radiographic report of the lumbosacral spine reflects aortic 
calcifications and moderate degenerative spine changes with 
particular narrowing and sclerosis at L5-S1. A radiographic 
report dated in February 1990 revealed degenerative spine 
changes.  Severe degenerative changes in the left knee were 
noted in May 1991 and June 1993 radiographic reports.  

An enlisted record dated in April 1944 was received by the RO 
in June 1998.  The record reflects the veteran's physical 
condition when discharged was "poor."  It was noted that 
the veteran was not recommended for reenlistment or 
reinduction.  

An April 1999 statement from the Department of Health and 
Human Services reflects the veteran was treated for a 
positive tuberculosis skin test in 1971, for hypertension in 
May 1973, for bilateral high frequency hearing loss in 1985, 
for a myocardial infarction, congestive heart failure, and 
bilateral cataracts and macular degeneration in the eyes in 
1991.  The statement further reflects severe degenerative 
changes in the lumbar area of the back; moderate degenerative 
changes, L-1 to L-4; severe degenerative disc disease, L-4 to 
S-1; and some anterior subluxation of L-4 onto L-5 without 
spondylolysis.  As to the knees, severe arthritis with loss 
of joint space was also noted.  

At his June 1999 hearing before a Traveling Member of the 
Board, the veteran testified that he was injured during 
service when a 60-millimeter round of ammunition fell on him.  
(Transcript, pages 4, 8-9).  The veteran reported he was 
hospitalized for three months and he was unable to get out of 
bed for one month.  (Transcript, pages 4-5).  The veteran 
testified that he was treated with medication.  (Transcript, 
page 6).  The veteran also testified that he thought he was 
discharged because of his back injury.  (Transcript, page 6).  
The veteran reported experiencing pain in his back and some 
sleep disruption.  The veteran also reported he took pain 
medication.  (Transcript, pages 13-15).  The veteran's 
daughter testified that the veteran had to sit still for a 
while before he could get up in the mornings.  She stated he 
tired very easily in his legs and was unable to walk a block.  
(Transcript, page 11).  She also stated the veteran required 
a cane in order to get his balance.  (Transcript, pages 11-
12).  The veteran's granddaughter testified that the veteran 
was unable to walk very far and they had obtained a handicap 
placard for the car.  (Transcript, page 13).  The veteran 
also testified that shortly after he was released from the 
service, he went to a clinic and complained of back pain.  
(Transcript, page 18).  

The veteran has submitted a photocopy of the definition of 
neurasthenia in Dorland's Illustrated Medical Dictionary, 
Twenty-sixth Edition.  


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.  38 
C.F.R. § 3.303(b). Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause.  38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. 
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has recently held that 
a claim based on chronicity may be well-grounded if 1) the 
chronic condition is observed during service, 2) continuity 
of symptomatology is demonstrated thereafter and 3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Although a layperson is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection for residuals of a 
back injury is not warranted.  Although the veteran has 
submitted abundant evidence reflecting a current back 
condition, the record is silent for any competent medical 
evidence of a nexus or etiologic link between his current 
back disorder and any incident of service.  The record is 
further silent for evidence of a chronic condition or 
continuity of symptomatology.  The earliest evidence of 
treatment related to the back is in October 1983, forty years 
after the veteran's discharge from active service.  

Unfortunately, the veteran's claim is supported solely by his 
own contentions and those of his family members.  However, 
the Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the lay assertions of the 
veteran and his family members that his current back 
condition was caused by an in-service back injury are neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own back condition.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a nexus 
between the veteran's current back condition and an incident 
of service, the veteran's claim is not well grounded and must 
be denied.



ORDER

Service connection for the residuals of a back injury is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

